Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.

Claim Objections
Claims 1, 3, 6-8, 10, 12-13, 22-23, and 28 are objected to because of the following informalities:  in line 4 of Claim 1, delete “222nm” and insert --222 nm--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 12, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ressler (20050173652).
As to Claim 1, Ressler (‘652) discloses a process for destroying a DNA or RNA of a microorganism on or in a substance or on a surface (see ) comprising the steps of: 
generating photons of a wavelength corresponding to a peak absorption wavelength of proteins, or DNA, or RNA, the wavelength being 222nm (see entire document, particularly p. 1 [0011], p. 2 [0019], p. 5 Claim 2); 
directing the photons to a substance or surface to be disinfected, whereby the photons are generated to destroy a plurality of chemical bonds within the proteins, DNA, or RNA of the microorganisms (see entire document, particularly Abstract, [0011]-0012], [0019]-[0022], [0026]-[0034]); and 
wherein the substance or surface to be disinfected is human or animal tissue (see entire document, particularly p. 1 [0003] – 2nd and 3rd lines from the bottom).
As to Claims 3 and 28, Ressler (‘652) discloses that the animal tissue is one of blood or an organ or skin (see entire document, particularly Abstract, p. 1 [0003] – 2nd and 3rd lines from the bottom and [0009], p. 4 [0029] – where the meat and poultry as food products intrinsically comprises blood, organ and skin, such as a whole chicken/turkey). 
As to Claim 6, Ressler (‘652) discloses that the microorganism is at least one of a bacteria and a virus (see entire document, particularly p. 1 [0011], p. 2 [0013] and [0019], p. 3 [0024]).
As to Claims 12, Ressler (‘652) discloses that the step of generating photons comprises activating a lamp (108) (see entire document, particularly p. 3 [0027], p. 4 [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 13, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressler (20050173652).
Ressler (20050173652) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
While Ressler (‘652) does not appear to specifically teach that the step of directing is performed for approximately two seconds, or that the step of directing the photons further comprises a step of providing 540 kJ/mole of photon energy to the substance or surface to be disinfected, or that the step of directing the photons further comprises a step of providing a radiant dose energy of 40 mJ/cm2 or 60 mJ/cm2 to the substance or surface to be disinfected, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide irradiation for 2 seconds or to provide 540 kJ/mole 2 or 60 mJ/cm2 to the substance or surface to be disinfected in the process of Ressler in order to ensure complete sterilization of microorganism(s) on or in a substance or on a surface. Only the expected results would be attained.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/REGINA M YOO/            Primary Examiner, Art Unit 1799